Citation Nr: 1635216	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism.

2.  Entitlement to service connection for B cell lymphoma.

3.  Entitlement to service connection for adenocarcinoma of the prostate.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and there is no probative evidence that otherwise shows that he was exposed to herbicides coincident with his military service.

2.  A pulmonary embolism or residuals have not been present during the pendency of the claim.

3.  B cell lymphoma or residuals have not been present during the pendency of the claim.

4.  The Veteran's prostate cancer was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary embolism have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for B cell lymphoma have not been met.
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3. The criteria for service connection for prostate cancer have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and available post-service private treatment records.  Moreover, the Veteran has been provided appropriate VA examinations.

East Orange Medical Center advised that the records of the Veteran's treatment at that facility in 1989 no longer existed.  The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.
II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. The presumptive diseases include B cell leukemia and prostate cancer.  38 C.F.R. 
§ 3.309(e).

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he was exposed to toxic chemicals, including potentially Agent Orange, while serving as a physical scientist in the military and that his pulmonary embolism, B cell lymphoma, and adenocarcinoma of the prostate are a result of this exposure.  Therefore, he argues that service connection is warranted for these disabilities. 
Service treatment records are silent for complaint, treatment, or diagnosis associated with pulmonary embolism, B cell lymphoma, and adenocarcinoma of the prostate.  A request for review of personnel and military records for evidence of herbicide exposure yielded a negative response.  Moreover, there is no competent opinion of record that relates the disabilities to the Veteran's military service.   

The Veteran reports that he was diagnosed with a pulmonary embolism in 1989 and treated at a private facility in East Orange, New Jersey.  He indicates that he was treated with blood thinners for six months.  The Veteran does not contend and the medical evidence does not reflect that he has experienced a recurrence of the pulmonary embolism or residuals of the one he had in 1989.  

In addition, with regard to his B cell lymphoma, the Veteran was diagnosed and treated for B cell lymphoma in 2004.  The disease went into remission, and the Veteran has not experienced a recurrence.   The March 2016 VA examiner stated that the Veteran has no current disability with regard to either the pulmonary embolism or the B cell lymphoma.  There is no evidence, including the Veteran's assertions, that contradicts this finding.  Consequently, the Board determines that the Veteran does not have a current disability with regard to either of those claims.  
Without evidence of a currently diagnosed disability for which service connection can be granted, the claims of entitlement to service connection for pulmonary embolism and B cell lymphoma must be denied.  

As for the Veteran's prostate cancer, he was diagnosed and treated for the disability in 2005, almost 40 years after discharge.  The cancer entered remission, but the Veteran suffers residuals of the cancer and treatment including a surgical scar, voiding dysfunction, and erectile dysfunction.  Therefore, the Veteran has a current disability of residuals of prostate cancer. 

However, a March 2016 VA examiner opined that the Veteran's prostate cancer was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner acknowledged the Veteran's circumstances of service, but noted that the prostate cancer first manifested 35 years after service and that the risk of prostate cancer increases progressively over age 40 and is overall greater among African American men such as the Veteran who was, at the time of the examination, age 63.  

There is no contradictory opinion of record.  The Board acknowledges the Veteran's concerns and contentions regarding his duties working with dangerous and toxic chemicals during service, but the competent evidence does not establish a link between his prostate cancer and his in-service activities.  The Veteran is competent to speak to his duties during service, but as shown by the detailed discussion of risk factors for prostate cancer by the March 2016 VA examiner, the determination of the etiology of a complex disability such as prostate cancer requires specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Consequently, the Board determines that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer, and the claim is denied.


ORDER

Entitlement to service connection for pulmonary embolism is denied.

Entitlement to service connection for B cell lymphoma is denied.

Entitlement to service connection for adenocarcinoma of the prostate is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


